859 F.2d 151Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Timothy WALLACE, Defendant-Appellant.
No. 88-7672.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1988.Dismissed Sept. 15, 1988.

Timothy Wallace, appellant pro se.
Charles Preston Scheeler, Office of U.S. Attorney, for appellee.
Before DONALD RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Timothy Wallace appeals the district court's denial of his Fed.R.Crim.P. 35(b) motion for a reduction of his sentence.  Because we find that the district court did not abuse its discretion in denying the motion, we affirm its judgment.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.